Per Curiam,
The bill in this case was filed by a trustee in bankruptcy to have declared void an assignment of all the assets of a corporation, made by its officers to themselves *287to secure a pre-existing indebtedness. The court found that the corporation was insolvent when the assignment was made; that the defendants knew it was insolvent and that the assignment was executed for the purpose of giving them preference. If these findings were correct, the assignment was void, Sicardi v. Keystone Oil Co., 149 Pa. 148, and the decree directing a reconveyance and an accounting was properly made. Findings of fact by a chancellor will not be disturbed unless it is shown that they are clearly erroneous. We are not convinced that any error was made by the learned judge who heard the case and the decree is affirmed at the cost of the appellant.